Title: From James Madison to Napoleon, [17 March] 1809
From: Madison, James
To: Napoleon


[17 March 1809]
To our Great and Good Friend His Imperial and Royal Majesty the Emperor of the French, King of Italy and Protector of the Confederation of the Rhine.
I have just received your Imperial Majesty’s letter of the 29th of March 1807, communicating the intelligence that the Princess Eugêne Napoleon Vice Queen of Italy, was happily delivered on the 14th of that Month of a Princess who had received the name of Josephene.
The friendly interest which the United States take in an event so conducive to the happiness of your Majesty and your Imperial family requires that I should not delay a tender of their congratulations, with assurances of our esteem and friendship: And I pray God to have you Great and Good Friend in his holy keeping.
Written at the City of Washington, the Seventeenth day of March, A: D. 1809. Your Good Friend,

James Madison
By the President,
R Smith   Secretary of State.

